Citation Nr: 1042978	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for residuals of a right knee 
injury with traumatic arthritis, currently rated as 10 percent 
disabling.    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to November 
1971 and from November 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that continued a 10 percent 
disability rating for residuals of a right knee injury with 
traumatic arthritis.  The Board notes that, while the Veteran 
filed his claim with the RO in Wilmington, Delaware, the rating 
decision was issued by the Philadelphia, Pennsylvania RO.  
Thereafter, the Veteran was sent a September 2008 statement of 
the case by the RO in Buffalo, New York, and a June 2009 
supplemental statement of the case by the RO in Wilmington, 
Delaware.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of an increased 
rating in excess of 10 percent for a right knee disability.    

The Veteran contends that his right knee disability is worse than 
the 10 percent evaluation assigned.  The Veteran was last given a 
VA examination in January 2006 in order to establish the severity 
of his service-connected right knee disability.  The Veteran 
contends that this examination does not accurately portray the 
current status of his disability.  In a September 2009 statement, 
the Veteran stated that his condition had worsened.  
Specifically, he stated that one day he bent down and something 
in his knee would not let him stand up.  He reported that he felt 
something in his knee snap.  The Veteran maintained that after 
this incident, he was unable to move his knee, that his knee 
would move out of place numerous times, and that he had increased 
knee pain.  Furthermore, the Veteran's representative stated that 
because the Veteran's knee disability has worsened since he was 
last evaluated, the 2006 VA examination cannot accurately portray 
the current extent of the Veteran's disability.  

In this particular case, the January 2006 VA examination is too 
remote in time to address the current severity of the Veteran's 
service-connected right knee disability.  See  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled 
to a new examination after a two year period between the last VA 
examination and the Veteran's contention that his disability had 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, the Board must remand 
this matter to afford the Veteran an opportunity to undergo a VA 
examination to assess the current nature, extent and severity of 
his right knee condition.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

Finally, a review of the record reflects that there may be 
outstanding VA medical records dated after January 2006, which 
could be relevant to the Veteran's claim and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The Veteran should also be offered the opportunity 
to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the Veteran's 
outstanding VA treatment records dated after 
January 2006 from the VA medical center in 
Wilmington, Delaware.  Any attempts to obtain 
these records and responses received 
thereafter should be associated with the 
Veteran's claims file.  The Veteran should 
also be offered the opportunity to submit any 
private treatment records in support of his 
claim.

2)	After obtaining any available treatment 
records, the Veteran should be scheduled for 
a new VA examination to determine the current 
condition of the Veteran's right knee 
disability.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  The examiner should note in 
the examination report that the claims folder 
and the remand have been reviewed.  

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's right knee disability.  All 
necessary testing should be provided, 
including range of motion tests.  
Additionally, the examiner should 
specifically state if the Veteran has any 
recurrent subluxation or lateral instability 
of the right knee and, if so, whether those 
symptoms are slight, moderate, or severe.  

The examiner should also be asked to 
determine whether the right knee exhibits 
weakened movement, excess fatigability, 
instability, or incoordination attributable 
to the service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995). 

An x-ray of the Veteran's right leg should be 
taken in order to determine the severity of 
the arthritis of his right knee.  The 
examiner should specifically state whether 
there is evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  The AMC 
should then provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Jennifer Hwa 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


